Citation Nr: 0100673	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the residuals of malaria.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss with right ear injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
January 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. In October 1983, the RO denied service connection for 
malaria on the basis that the condition was not incurred 
in or aggravated by service.  The veteran did not file a 
notice of disagreement to that adverse decision.  

2. The evidence associated with the record subsequent to the 
October 1983 RO decision is neither cumulative nor 
redundant, and it bears directly and substantially upon 
the specific matter now under consideration, which is, 
whether there is evidence showing that malaria was 
incurred in or aggravated by service, and, when considered 
alone or together with all of the evidence, both old and 
new, it has a significant effect upon the facts previously 
considered.

3. Malaria was not manifested during service or within one 
year thereafter and is not related to any incident of 
service. 

4. In April 1990, the RO denied reopening the claim of 
service connection for an ear condition with hearing loss 
on the basis that the veteran did not submit new and 
material evidence of treatment in service.  The veteran 
did not file a notice of disagreement to that adverse 
decision.  

5. The evidence associated with the record subsequent to the 
April 1990 rating decision is neither cumulative nor 
redundant, and it bears directly and substantially upon 
the specific matter now under consideration, which is, 
whether there is evidence showing that hearing loss with 
right ear injury was incurred in or aggravated by service, 
and, when considered alone or together with all of the 
evidence, both old and new, it has a significant effect 
upon the facts previously considered.  

6. Hearing loss with right ear injury was not manifest during 
service and is not related to any incident of service.  


CONCLUSIONS OF LAW

1. Evidence received since the RO's final October 1983 
decision that denied service connection for malaria is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302(a), 
20.1103(a) (2000).  

2. Malaria was not incurred in or aggravated by service; nor 
may it be presume to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000). 

3. Evidence received since the RO's final April 1990 decision 
that denied service connection for hearing loss with right 
ear injury is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302(a), 20.1103(a) (2000).  

4. Hearing loss with right ear injury was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board observes that there does 
not appear to be other obtainable evidence not already of 
record which would be pertinent to the claims for malaria and 
hearing loss with right ear injury.  See Jolley v. Derwinski, 
1 Vet. App. 37, 39-40 (1990); Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (VA must in certain circumstances make 
multiple attempts to obtain service medical records and 
notify the veteran of its failure to obtain them).  The RO 
requested service medical records and/ or any service 
department records from the National Personnel Records Center 
(NPRC) in September 1983, September 1989, and April 1990.  
The NPRC reported in September 1983 that no medical records 
were on file and fire related service.  The NPRC referred to 
VA Program Guide 21-1, Section B for further guidance.  A 
handwritten notation on the VA Form 00-3101-3 reflects that 
the physical examinations could not be reconstructed.  In 
September 1989, the NPRC responded that the available Office 
of the Surgeon General records were searched at this time 
with negative results and to complete the attached [NA Form] 
13055.  In April 1990, the NPRC responded that it was unable 
to search alternate record sources without dates and 
organizations as that [was] how the records [were] filed.  
The RO informed the veteran by letter in April 1990 that the 
records from the Office of the Surgeon General were negative 
for treatment.  

In January 1995, the NPRC provided limited service department 
records (i.e., daily sick report/morning reports).  The VA 
Form 21-3101 reflects that . . . record located on file here 
on July 12, 1973 might have been destroyed in a fire on that 
date.  In pertinent part, records from Mather Field for the 
period from September to October 1942 lists the veteran and 
his attendance at the Air Force Advanced Flying School.  
Records in November 1942 failed to list the subject.  Morning 
reports from the Air Force flying school from September to 
November 1942 fail to list the subject as sick or 
hospitalized.  The sick reports are missing.  The sick 
reports and morning reports for the 381st Air Service Group 
dated from October to December 1945 are attached.  There are 
no records from the Office of the Surgeon General.  The 
October 1995 statement of the case revealed that the service 
records of the veteran were limited to daily sick reports for 
the period from September 1945 to December 1945 and a 
personnel roster dated in September 1942.  Based on the 
foregoing search efforts, the Board finds that the RO has 
expended sufficient effort to obtain alternative forms of 
service medical records.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) ("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim").  

At this juncture, the Board also acknowledges that the RO 
attempted to obtain private medical records from Dr. Mattison 
(sic) in September 1983 without response.  The veteran 
reported to the RO in June 1997 that he had contacted Drs. 
Avant, Attar, Madison, Long, and Way in an attempt to obtain 
medical records.  Each physician with the exception of Dr. 
Madison, a veterinarian, responded that he was not a patient.  
Therefore, in the absence of evidence to the contrary, the 
Board finds that for the purposes of this decision, the 
record on appeal is complete and the VA has made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


II.  New and Material Evidence

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  

Because the RO previously denied the veteran's claims for 
service connection for malaria and hearing loss with right 
ear injury, in October 1983 and April 1990, respectively, and 
the veteran did not initiate an appeal of either decision by 
filing a notice of disagreement, see 38 U.S.C.A. § 7105(a)-
(b); 38 C.F.R. §§ 20.200, 20.302 (2000), the doctrine of 
finality as enunciated in 38 U.S.C.A. § 7105(c) applies.  As 
such, the veteran's claims for service connection may only be 
reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. §  3.156(a); see also Fossie v. West, 12 Vet. 
App. 1 (1998).  "New" evidence will be presumed credible 
for purposes of determining whether new and material evidence 
has been presented to reopen the previously denied claim.  
See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Accordingly, the focus of the Board's inquiry in this regard 
is upon (1) whether the record now reflects competent medical 
evidence establishing that malaria was incurred in or 
aggravated by military service; and (2) whether the record 
now reflects competent medical evidence establishing that 
hearing loss with right ear injury was incurred in or 
aggravated by military service.  



A.  Malaria 

(i)  Finality

In October 1983, the RO denied service connection for malaria 
on the basis that dysentery and malaria were not incurred in 
or aggravated by service.  Evidence before the RO in October 
1983 is summarized as follows: 

There were no service medical records to consider.  The 
veteran asserted in multiple statements that he developed 
malaria and amebic dysentery for which he was treated at the 
381st Air Service Group dispensary.  He received medication 
that did not solve his basic problem.  He continued to 
experience abdominal pain and frequent diarrhea.  When he 
mustered out of service, he was given pills to take.  He 
continued to suffer from abdominal pain and frequent diarrhea 
after he returned home.  Drs. Phillips, Lusk, and Dupree 
treated him at different times.  The medications did not 
resolve the problem.  He reported that Drs. Lusk and Dupree 
were deceased.  Dr. Phillips had retired and moved away.  He 
reported that he was not able to obtain any medical records 
from the doctors.  He added that treatment received by Drs. 
Walsh, Ma[d]ison, and Burrell included barium enemas and 
medications.  

Treatment records from Dr. Walsh for the period from June 
1969 to September 1982 reflect complaints of anorexia, lower 
abdominal pain and cramps, constipation, slight nausea, and 
nervousness.  A January 1976 entry reflects lower abdominal 
burning discomfort and fullness.  Treatments included 
Donnatal, Peri-Colace, and [vitamin] B-12 injections.  The 
diagnosis was diverticulitis.  There was no diagnosis of 
malaria.  

Treatment records from Dr. Burrell for the period from April 
1979 to August 1983 reflect the treatment of abdominal pain.  
In April 1979, the veteran was evaluated for abdominal pain.  
The records reflect that the veteran was previously under the 
care of Drs. Madison, Attar, and Long with problems related 
to abdominal pain.  The pain apparently started approximately 
3 years earlier tending to be worse in the morning upon 
awakening.  The pain was described as a dull aching, 
cramping, lower abdominal discomfort with some occasional 
associated nausea and weakness, but no weight loss or 
gastrointestinal symptomatology, such as changes in bowel 
habits, bleeding, fever, jaundice, etc.  He had been 
evaluated in considerable detail with three different sets of 
upper GI's and barium enemas.  He had a gastroscopy.  All of 
these were normal.  All data based laboratory studies in the 
past were normal.  The physicians attributed the symptoms to 
irritable colon syndrome.  The diagnosis in April 1979 was 
abdominal pain of undetermined etiology.  A subsequent April 
1979 entry reflects that the laboratory studies supported the 
diagnosis of irritable colon syndrome.  Other records dated 
from July 1979 to August 1983 reflect that the laboratory 
studies were compatible with an exacerbation of functional 
gastritis and irritable colon syndrome.  The veteran was on a 
bowel regimen for irritable colon syndrome manifested by 
periods of nausea and upper abdominal pain followed by 
excellent control on Tagamet and Thorazine. 

Based on the above evidence, the RO, in October 1983, 
determined that service connection was not warranted because 
the evidence of record failed to demonstrate that there were 
residuals or recurrence of alleged malaria or dysentery 
purported to have occurred in service.  Therefore, to reopen 
the claim, the veteran must demonstrate that malaria was 
incurred in service.  In that regard, VA must review all of 
the evidence submitted since the last final disallowance, in 
this case, the October 1983 decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  

Pertinent evidence associated with the claims folder 
subsequent to the October 1983 rating decision includes 
private treatment records, service department records, 
reports of VA examinations dated in December 1995 and June 
1997, as well as lay statements from the veteran and his 
brother.  

The Board has reviewed the evidence submitted since the 
October 1983 RO decision and acknowledges that the service 
department records are new and material evidence.  This 
evidence was not previously submitted to agency decision 
makers and bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  Therefore, the Board need not address 
whether the other pieces of additional evidence constitute 
new and material evidence as the claim of entitlement to 
service connection for residuals of malaria warrants 
reopening based on the service department records standing 
alone, and the veteran is entitled to have his claim 
readjudicated on the basis of all the evidence of record.  
See Butler v. Brown, 9 Vet. App. 167, 171 (1996).  


(ii) Service Connection

As previously discussed, VA has complied with the amended 
duty to assist provisions of Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Further, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

Where a veteran served 90 days or more during a period of war 
and malaria becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998).  The evidentiary considerations 
may be satisfied by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2000).  

The Board acknowledges the veteran's assertions that he was 
treated for malaria during military service.  In August 1994, 
the veteran reported that when he mustered out of service in 
January 1946, he suffered from, inter alia, malaria and he 
received no treatment.  In that regard, the Board also 
acknowledges the November 1994 lay statement from the 
veteran's brother, which reflects that the veteran had 
malaria when he mustered out of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran has 
presented no evidence that either he or his brother is a 
physician or otherwise qualified to offer a medical opinion 
as to the causation or etiology of his present 
gastrointestinal symptoms claimed as malaria.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993) (the truthfulness of a 
statement may not be presumed when the fact asserted is 
beyond the competence of the person making the assertion).  
Therefore, these statements standing alone are not enough to 
warrant service connection for residuals of malaria.   

A comprehensive review of the evidence of record reveals that 
there is no medical evidence contemporaneous to service that 
demonstrates that the veteran was treated for malaria in 
service or within one year thereafter.  The search of the 
records from the Office of the Surgeon General revealed no 
evidence of treatment for malaria.  Although the morning 
reports demonstrate that the veteran was seen on two 
occasions in 1945 at Kiangwan AAB (Prov) Shanghai, China, 
these entries are silent as to the nature of the veteran's 
complaints.  Next, the veteran reported that he had received 
treatment for abdominal pain and frequent diarrhea after 
service.  He acknowledges that he was unable to procure those 
treatment records as the physicians are deceased or they have 
moved away.  While the evidence of record is replete with 
evaluations for abdominal pain since 1969, later diagnosed as 
functional gastritis, diverticulitis, and irritable colon 
syndrome, there is no evidence to suggest that these 
conditions were related any malaria alleged to have been 
incurred in service.  A June 1970 treatment record from Dr. 
Evans /Methodist Hospital reflects that the abdomen was 
normal.  Treatment records belonging to Dr. Burrell for the 
period of April 1979 to August 1983 reflect a review of 
treatment records from Drs. Madison, Attar, and Long which 
bore out normal laboratory studies and no diagnosis of 
malaria or residuals thereof.  It is important to note that 
the April 1979 treatment records indicate that the pain and 
symptomatology of irritable colon syndrome started three 
years earlier.  

In relevant part, a private treatment record from Dr. Neal 
received by the RO in August 1988 reflects by veteran's 
report irritable colon and nerve tension.  Private treatment 
records from Dr. Tan/ Methodist Hospital Levelland dated for 
the period from June 1993 to May 1994 reflect the treatment 
for multiple conditions.  The problem list is silent as 
regards malaria or dysentery.  A May 1994 scan of the abdomen 
and pelvis reflects, inter alia, diverticulosis of the 
sigmoid colon.  An upper gastrointestinal series dated in May 
1994 reflects small sliding type hiatus hernia with no 
associated reflux.  These treatment records are silent as 
regards a diagnosis of malaria or residuals thereof.  

The VA systemic examinations dated in December 1995 and June 
1997 reflect that there were no medical records to document 
the onset or treatment of malaria in India and China or other 
documentable history.  Both reports reflect that the veteran 
was afebrile.  It is significant to note that the veteran 
also reported that he had not had any febrile episodes since 
that time [in service].  He had never been admitted to the 
hospital or had blood studies to follow-up the diagnosis of 
recurrent malaria problems.  The December 1995 VA examination 
reflects that the veteran reported no other complaints 
related to the possible history of malaria other than hearing 
loss.  His abdomen was soft.  There was no history of anemia.  
The December 1995 diagnostic impression reflects no 
supportive diagnosis of a previous history of malaria and no 
residual [was] determined.  The June 1997 final opinion 
reflects that there was nothing in the medical record to 
document the history of malaria and certainly nothing to 
document that any of these complaints were supportable by 
exposure to malarial organisms or even infection with 
malaria.  

Having reviewed all the evidence of record, the Board 
concludes that the veteran has not presented evidence of a 
current disability manifested by residuals of malaria alleged 
to have been incurred in service.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Further, the veteran has not presented any 
evidence to suggest that any of the clinical findings are 
related to any incident of his military service.  Based on 
the foregoing, malaria was not incurred in or aggravated by 
military service and it may not be presumed to have been 
incurred in service.  See 38 C.F.R. §§  3.303(d), 3.307, 
3.309; Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As 
there is no evidence of malaria in service, treatment for 
malaria contemporaneous to military service, and no evidence 
of recurrence, the preponderance of the evidence is against 
the claim for service connection for residuals of malaria.  
Thus, the claim for service connection for residuals of 
malaria is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Hearing loss with right ear injury

(i)	Finality

In September 1988, the RO denied service connection for 
hearing loss based on the following evidence: 

The veteran alleged hearing loss and ear pain since flight 
training in October 1942.  

A private statement from Dr. Dunn dated in July 1969 reflects 
a history of three vertiginous episodes "this" year.  The 
last was the most severe, explosive in nature, and associated 
with nausea and vomiting.  Dr. Dunn reported that there had 
been a definite reduction in hearing in the right ear and 
tinnitus.  The veteran had had no other central nervous 
system symptoms and the history would certainly be classical 
for either a severe Meniere type of problem or an internal 
auditory artery phenomenon.  There was no reference to an 
episode in service or hearing loss prior to 1969.  

A private statement from Dr. Storrs dated in July 1969 
reflects complaints of dizziness.  The veteran awoke in June 
1969 with severe nausea, vomiting, and dizziness, which 
required hospitalization.  He had similar attacks in January, 
March, and June, but not as severe as the June 1969 
"attack."  Following this, he noticed a sense of fullness 
and a loss of hearing in the right ear.  He had no past 
history of recent illness or injury that could have accounted 
for the trouble.  Dr. Storrs noted normal function in the 
left ear and no auditory function in the right ear.  It was 
his opinion that the veteran suffered either a vascular or a 
viral lesion involving the internal ear, the cause of which 
was obscure.  

In relevant part, a July 1969 report from Dr. Hancock, a 
radiologist, reflects that he would suspect there had been 
previous inflammatory or infectious change in the right 
mastoid process.  Treatment records from Dr. Walsh dated in 
July and August 1969 reflect a diagnosis of eustachitis.  The 
veteran complained of a slight roaring in the right ear, 
slight dizziness, ringing, and nausea.  He was steady on his 
feet. 

A June 1970 treatment record from Dr. Evans /Methodist 
Hospital reflects the history of sudden onset of vertigo type 
of sensation and some ringing in the right ear and vomiting.  
The assessment reflects probable vascular disease in the 
right middle ear, or viral infection or cerebellar pontine 
angle tumor.  The June 1970 hospital summary reflects 
cerebellopontine angle suspect, right side not found.  

In pertinent part, treatment records from Dr. Neal dated in 
August 1979 reflects by veteran's report that before [1969] 
he had not noticed any hearing loss.  He reported that the 
symptoms of hearing loss began in June 1969.  At the time of 
the August 1979 examination, the veteran reported occasional 
pain.  The diagnosis was profound sensorineural hearing loss, 
right ear.  Dr. Neal reported that the veteran apparently had 
a vascular accident involving the inner ear approximately 10 
years ago which resulted in the total loss of hearing in the 
right ear since that time.  The audiogram associated with the 
August 1979 statement reflects that the veteran had ringing 
in his ears and that he gave many false-positive responses.  
In July 1988, Dr. Storrs submitted a statement regarding the 
veteran's ears.  The statement mirrors the July 1969 
statement.  Dr. Storrs added that the veteran had a total 
anacusis on the right with normally functioning audition on 
the left.  

In September 1988, the veteran resubmitted the statements of 
Drs. Storrs, Dunn, and Neal.  In September 1988, the RO 
reviewed the above evidence, which confirmed the onset of 
hearing loss in 1969.  The RO concluded that there was no 
evidence of service incurrence or aggravation of hearing 
loss.  The veteran did not file a notice of disagreement to 
the adverse decision.  See 38 U.S.C.A. § 7105.  

Evidence considered by the RO in April 1990 is summarized as 
follows:  

The veteran submitted statements dated in August and October 
1989 which reflect that he sustained an injury to his right 
ear as a flying cadet in the fall of 1942.  He asserted that 
he had a severe head cold and suffered extreme pain in 
October 1942.  He asserted that he went to sick call for the 
ear pain, vertigo, nausea, and vomiting at Mather Field, 
California and at Douglas Air Base, Arizona.  He asserted 
that he was treated at Kiangwan Air Base for the same 
symptoms.  He reported having had impaired hearing, ringing, 
and vertigo since that time.  He added that his family doctor 
treated him soon after service.  The doctor was deceased.  
The veteran had no idea of the location of his medical 
records.  He added that he had been totally deaf in his right 
ear for the past 20 years following a severe episode in June 
1969.  In October 1989, the veteran reported that he had no 
contact with any comrades, that some of [his comrades] had 
been killed in raids over Germany, and that he had no idea of 
the addresses of the medical personnel that had treated him.  

A response from the NPRC in April 1990 reflects that the 
search for records from the Office of the Surgeon General was 
negative for records of the veteran.  

Based on this evidence in April 1990, the RO determined that 
the records from the Office of the Surgeon General revealed 
no evidence of treatment for an ear condition with hearing 
loss.  Thus, the veteran had not submitted new and material 
evidence to warrant reconsideration of the claim.  Therefore, 
to reopen the claim, the veteran must demonstrate that 
hearing loss with right ear injury/condition is related to or 
was incurred in active service.  In that regard, VA must 
review all of the evidence submitted since the last final 
disallowance, in this case, the April 1990 decision, in order 
to determine whether the claim may be reopened.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).  The Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to provide each element that was a specified basis for 
the last disallowance.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Pertinent evidence associated with the claims folder 
subsequent to the April 1990 rating decision includes lay 
statements from the veteran and his brother, private medical 
records from Dr. Tan dated for the period from June 1993 to 
December 1993, service department records received by the RO 
in February 1995, and VA examinations dated in December 1995 
and June 1997.  

The Board has reviewed the evidence submitted since the April 
1990 rating decision and acknowledges that the service 
department records are new and material evidence.  This 
evidence was not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Therefore, the Board need not address whether the other 
pieces of additional evidence constitute new and material 
evidence as the claim of entitlement to service connection 
for hearing loss with right ear injury warrants reopening 
based on the service department records standing alone, and 
the veteran is entitled to have his claim readjudicated on 
the basis of all the evidence of record.  See Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  


(ii) Service Connection

As previously discussed, VA has complied with the amended 
duty to assist provisions of Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.


To warrant service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).  Regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2000); see also Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

The Board acknowledges the veteran's assertions that he 
sustained injury to his right ear during service.  The Board 
also acknowledges the November 1994 statement of the 
veteran's brother to the effect that in January 1946 
(separation date) the veteran suffered significant hearing 
loss in his right ear, dizziness, nausea, vomiting, and poor 
balance.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The credibility of these lay statements must be 
weighed in light of the clinical evidence developed to 
support the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

A comprehensive review of the evidence of record reveals that 
there is no medical evidence contemporaneous to service that 
demonstrates that the veteran sustained a right ear injury or 
that he suffered from a hearing loss disability in service.  
The search of the records from the Office of the Surgeon 
General revealed no evidence of treatment for a head cold or 
an ear problem.  Although the morning reports demonstrate 
that the veteran was seen on two occasions in 1945, not 1942, 
these entries are silent as to the nature of the veteran's 
complaints.  Next, the veteran reported that while he had 
received treatment for an ear injury shortly after service, 
he has no access to those treatment records.  The first 
record of treatment for an ear condition or hearing loss is 
dated in July 1969.  At that time, the veteran reported 3 
episodes or vertigo that year with nausea and vomiting that 
resulted in a definite reduction in hearing in the right ear 
and tinnitus.  Dr. Dunn reported in 1969 that the etiology of 
the ear condition was attributed to various causes to include 
a severe Meniere's type of problem, an internal auditory 
artery phenomenon, or a viral lesion involving the internal 
ear - the cause of which was obscure.  Treatment records from 
Dr. Neal dated in 1979 reflect by veteran's report that he 
had not had similar problems before June 1969.  The August 
1979 report of examination by Dr. Neal reflects that the 
veteran had not noticed any hearing loss before 1969.  
Similarly so, in July 1969, Dr. Storrs reflects the onset of 
hearing loss in 1969 and the etiology of which was either a 
vascular or viral lesion involving the internal ear.  

It is significant that the private treatment records of Drs. 
Walsh, Hancock, and Evans dated from July 1969 and June 1970 
are silent as regards the history of an in-service injury 
during flight training in October 1942.  Especially since the 
report of private examination by Dr. Storrs in July 1969 
reflects that the veteran had no past history of recent 
illness or injury that could account for his symptoms.  The 
private treatment records from Dr. Tan/Methodist Hospital 
Levelland dated between June 1993 and May 1994 reflect 
decreased hearing and that the veteran wore a hearing aid.  
In relevant part, the December 1995 VA systemic conditions 
examination reflects by veteran's report of being forced to 
fly with a head cold in service, that his hearing decreased 
to 15 percent at that time, and that the malaria in service 
made the hearing loss more severe.  He reported extensive 
noise exposure in the military.  The veteran reported a long 
history of hearing loss primarily in his right ear, tinnitus, 
dizziness, and nausea.  

The report of the June 1997 VA audiometric examination 
reflects that during flight training in 1942, the veteran had 
a head cold when he ran into a storm and his right ear 
exploded.  The diagnostic impression reflects, inter alia, 
that the results for the right ear indicated a profound 
probably sensorineural hearing loss.  The June 1997 VA 
systemic conditions examination reflects that the examination 
of the head, ears, eyes, nose, and throat revealed no 
infection or inflammation.  The ear canals were clear.  The 
tympanic membranes were within normal limits bilaterally.  
The opinion reflects that an accident while flying with a 
head cold was not a likely cause for hearing loss.  The 
episodes, which the veteran described, that are associated 
with dizziness and tinnitus appear to be more of a chronic 
Meniere's syndrome and certainly unrelated to his service in 
the Army in World War II.  It was the examiner's opinion that 
none of the complaints were supportable by exposure to 
malarial organisms or even infection with malaria, which 
could not be documented or flying in World War II.  It was 
much more likely that the hearing loss, dizziness, and 
occasional episodes of vomiting were degenerative disease, 
which was unrelated to his military career.  

Having reviewed all the evidence of record considering the 
lay statements of the veteran and his brother, the Board 
concludes that the hearing loss first noted in 1969 following 
a vascular event was not incurred in or aggravated by 
military service.  See 38 C.F.R. § 3.303(d); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  Simply, the veteran has not 
presented evidence of a nexus between the current hearing 
loss with right ear injury and any incident of his military 
service.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  As 
the preponderance of the evidence is against the claim for 
service connection for hearing loss with right ear injury, 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  





III.  Other matters

Even considering 38 U.S.C.A. § 1154 (West 1991), which 
provides that where satisfactory lay or other evidence 
indicates that an injury or disease was incurred in or 
aggravated by combat that evidence will be accepted as 
sufficient proof of incurrence if the evidence is consistent 
with the circumstances, conditions or hardships of such 
service even though there is no official record of such 
incurrence or aggravation, the limited service medical 
records and evidence since the period of WW II service do not 
reflect the evaluation of or treatment for malaria or hearing 
loss with right ear injury, nor is there any evidence within 
23 years after separating from service to support his 
contentions 1) that he suffers from residuals of malaria 
and/or 2) that hearing loss with right ear injury was 
incurred in or aggravated by combat service.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of malaria.  

Service connection for the residuals of malaria is denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hearing loss 
with right ear injury.  

Service connection for hearing loss with right ear injury is 
denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 


